Citation Nr: 0832044	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  03-10 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in May 2005 
and March 2007.  That development was completed, and the case 
has since been returned to the Board for appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran has not been shown to have PTSD that is 
causally or etiologically related to his active service.

3.  The veteran has not been shown to currently have a 
bilateral hip disorder that is causally or etiologically 
related to his military service.

4.  The veteran has not been shown to currently have a right 
knee disorder that is causally or etiologically related to 
his military service.

5.  The veteran has not been shown to currently have a left 
knee disorder that is causally or etiologically related to 
his military service.

6.  The veteran has not been shown to currently have a low 
back disorder that is causally or etiologically related to 
his military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service. 38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).

2.  A bilateral hip disorder was not incurred in active 
service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

3.  A right knee disorder was not incurred in active service. 
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

4.  A left knee disorder was not incurred in active service. 
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.655 (2007).

5.  A low back disorder was not incurred in active service. 
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the Board does acknowledge that the RO did not 
provide the veteran with adequate notice prior to the initial 
rating decision in February 2002. Nevertheless, the RO did 
send the veteran letters in August 2001, May 2005, March 
2006, April 2007, and September 2007, which did meet the 
notification requirements.  The Board finds that any defect 
with respect to the timing of the notice requirement was 
harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the veteran's claims for service 
connection were readjudicated in a supplemental statement of 
the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, and he has taken 
full advantage of these opportunities, submitting evidence 
and argument in support of his claims.  Viewed in such 
context, the furnishing of notice after the decision that led 
to this appeal did not compromise the essential fairness of 
the adjudication. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. 
Cir. 2004).  The veteran has had a "meaningful opportunity 
to participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection. 
Specifically, the May 2005 letter stated that in order to 
establish service connection the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  The May 2005 
and April 2007 letters also explained that in order to 
substantiate his claim for service connection for PTSD he 
needed evidence that he served in combat or was a prisoner of 
war (POW) or other evidence verifying his claimed in-service 
stressor.  The letters requested that he complete and return 
the enclosed questionnaire regarding the details of the 
claimed in-service stressors.  Additionally, the March 2003 
statement of the case (SOC) and the July 2006 and May 2008 
supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the May 2005, April 2007, and 
September 2007 letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claims and that VA was requesting all records 
held by Federal agencies, including service medical records, 
military records, and VA medical records.   The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2005, April 2007, and September 2007 letters notified the 
veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The August 2001 and May 2005 letters 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the May 2005, April 2007, 
and September 2007 letters indicated that it was still the 
veteran's responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 letter and May 2008 SSOC informed him 
that a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter and SSOC also explained how disability ratings and 
effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with his claims.  The Board further 
observes that the veteran was scheduled for VA examinations 
in October 2007, November 2007, March 2008, and April 2008, 
but the veteran failed to report.  The Board notes that the 
Court has held that the Secretary has the authority to 
schedule a veteran for an examination. Kowalski v. Nicholson, 
19 Vet. App. 171, 178 (2005).  Further, the duty to assist is 
not a one-way street.  If a veteran wishes help in developing 
his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence. See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The September 2007 
letter stated that failure to keep the appointment may result 
in his claims being denied.

The Board also observes that copies of the veteran's notice 
of disagreement and substantive appeal are missing from the 
claims file.  The Board remanded the case in March 2007, in 
pertinent part, to search for such documents.   As a result, 
the RO in Huntington, West Virginia, and the Appeals 
Management Center were contacted, but they did not have the 
documents.  A letter was also sent to the veteran in April 
2007 requesting that he submit any copies in his possession.  
However, to date, no copies have been received.  The RO made 
a formal finding of unavailability in April 2007.  As such, 
the RO took all steps necessary to locate, obtain, and 
associate with the veteran's file the missing notice of 
disagreement and substantive appeal.  Therefore, the Board 
finds that the RO attempted to complete the development 
requested in the March 2007 Board remand and complied with 
the remand instructions. Stegall v. West, 11 Vet. App, 268 
(1998).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claims. For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).


A.  PTSD

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony. Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service.  The 
veteran's duties as verified by available service personnel 
records have not been recognized as combat-related. In this 
regard, the veteran's service records list his duty 
assignment as an engineer equipment mechanic.  There is no 
indication that he was assigned to or participated in combat 
duties.  Nor do his available service records show that he 
received any awards or decorations indicative of combat 
service, such as a Bronze Star with V Device or Purple Heart.  
The Board does acknowledge that the veteran was awarded the 
Good Conduct Medal and the Rifle Marksman Badge.  However, 
these awards are not indicative of combat.  As such, the 
Board finds that the veteran is not shown to have engaged in 
combat with the enemy.

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, and he did 
not contend, nor has the evidence established that he was a 
POW, there must be credible supporting evidence of record 
that an alleged stressor actually occurred in order to 
warrant service connection.  However, the veteran has not 
actually identified any in-service stressor.  He was sent 
letters in May 2005 and April 2007 letters asking him to 
submit evidence that he served in combat or was a prisoner of 
war (POW) or other evidence verifying his claimed in-service 
stressor.  The letters also requested that he complete and 
return the enclosed questionnaire regarding the details of 
the claimed in-service stressors.  Nevertheless, to date, the 
veteran has not responded.
As such, the veteran has not provided the information 
necessary to verify a stressor, and an attempt at verifying a 
stressor cannot be made.  

Based on the foregoing, the Board concludes that the veteran 
does not have a verified in-service stressor.  Thus, because 
there is no verified in-service stressor, the claim for 
service connection for PTSD must be denied.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for PTSD is not warranted.


B.  Bilateral Hip Disorder 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a bilateral 
hip disorder.  The veteran's service medical records are 
negative for any complaints, treatment, or diagnosis of such 
disorder, and he did not seek treatment immediately following 
his separation from service or for many decades thereafter.  
Therefore, the Board finds that a bilateral hip disorder did 
not manifest in service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a 
bilateral hip disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter. See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
any hip disorder is itself evidence which tends to show that 
such a disorder did not have an onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a bilateral 
hip disorder manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis to the veteran's active service.  
As noted above, the medical evidence does not show that there 
was an event, disease, or injury in service to which a 
current disorder could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Nor is there is any medical 
evidence of record that links any current disorder to a 
disease or injury in service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral hip 
disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a bilateral hip disorder is not warranted.


C.  Right Knee Disorder

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the 
veteran is not entitled to service connection for a right 
knee disorder.  His service medical records do indicate that 
he injured his right knee playing football and sought 
treatment for right knee pain in July 1979 and August 1979 
during which he was assessed as having a right knee strain.  
He was later seen in September 1979 at which time it was 
noted that he continued to have some right knee pain, but 
there had been improvement.  He was also seen in December 
1979 with complaints of pain on the right lateral side of his 
right knee.
However, the remainder of the veteran's service medical 
records are negative for any complaints, treatment, or 
diagnosis of a right knee disorder.  In fact, his January 
1980 separation examination did not diagnose him with any 
right knee disorder.   Moreover, the medical evidence of 
record does not show that the veteran sought any treatment 
immediately following his separation from service or for many 
decades thereafter.  The Board finds this gap in time 
significant, and, as noted above, it weighs against the 
existence of a link between a current right knee disorder and 
his time in service. Cf. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding, in an aggravation context, that 
the Board may consider a prolonged period without medical 
complaint when deciding a claim).  Thus, to the extent the 
veteran may have had any symptomatology in service, such 
symptomatology would appear to have been acute and transitory 
and to have resolved prior to his separation.  Therefore, the 
Board finds that a right knee disorder did not manifest 
during service or for many years thereafter.

Moreover, the medical evidence of record does not indicate 
that the veteran was ever treated for or diagnosed with any 
right knee disorder following his period of service.  To the 
extent the veteran has any right knee pain, the Board notes 
that pain alone, without a diagnosed related medical 
condition, does not constitute a disability for which service 
connection may be granted. Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  As such, the veteran has not been shown to 
have a current diagnosis of a right knee disorder.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the veteran has a 
current diagnosis in this case, the Board finds that the 
veteran is not entitled to service connection for a right 
knee disorder.


D.  Left Knee Disorder and Low Back Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a left knee 
disorder and a low back disorder.  His service medical 
records do show that he was seen with complaints of left knee 
pain in December 1979, and he also sought treatment in July 
1979 for back pain at which time he was assessed as having a 
lower back strain.  However, the remainder of the veteran's 
service medical records are negative for any complaints, 
treatment, or diagnosis of a left knee disorder or back 
disorder.  In fact, his January 1980 separation examination 
did not diagnose with such disorders.  Moreover, the medical 
evidence of record does not show that the veteran sought any 
treatment immediately following his separation or for many 
decades thereafter.  The Board finds this gap in time 
significant, and, as noted above, it weighs against the 
existence of a link between a current left knee disorder and 
a low back disorder and his time in service. Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Thus, to the extent the veteran may have had any 
symptomatology in service, such symptomatology would appear 
to have been acute and transitory and to have resolved prior 
to his separation.  Therefore, the Board finds that a left 
knee disorder and back disorder did not manifest during 
service or for many years thereafter.

In addition to the lack of evidence showing that a left knee 
disorder and a low back disorder manifested during service or 
within close proximity thereto, the medical evidence of 
record does not link any current diagnosis to the veteran's 
active service.  The veteran was scheduled for VA 
examinations in October 2007, November 2007, March 2008, and 
April 2008 so that a medical opinion could be obtained to 
determine whether he currently has left knee disorder and a 
low back disorder that were causally or etiologically related 
to his military service.  However, he failed to report for 
those examinations.  According to 38 C.F.R. § 3.655, in an 
original compensation claim, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be rated based 
on the evidence of record.  Therefore, the Board finds that a 
preponderance of the evidence is against the veteran's claims 
for service connection for a left knee disorder and a low 
back disorder.

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a left knee disorder and a low back disorder 
is not warranted.


ORDER

Service connection for PTSD is denied.

Service connection for a bilateral hip is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a low back disorder is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


